                            Case 2:18-cv-16582-JLL-JAD Document 1-1 Filed 11/29/18 Page 1 of 3 PageID: 12
                                                        Exhibit A to the Complaint
Location: Edison, NJ                                                                                  IP Address: 68.199.132.206
Total Works Infringed: 38                                                                             ISP: Optimum Online
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           A697DE308520A74A35929A48D834E6A10747F054    Blacked             10/08/2018   10/07/2018        10/16/2018      PA0002127790
                                                                             14:17:25
 2           00C636D16E72BBAAD14A0BC8284F487225DF51A4    Blacked Raw         11/13/2017   11/13/2017        11/30/2017      PA0002098039
                                                                             23:26:15
 3           03DB55C5EA03E840CEFAFD48D35CB4CAFFBF424C    Vixen               07/19/2017   07/18/2017        08/10/2017      PA0002046875
                                                                             01:27:55
 4           0C646F6D3FC9F2DA88D7D1470FF2BBEF74DCC471    Blacked Raw         08/31/2018   08/30/2018        10/16/2018      PA0002127777
                                                                             21:07:28
 5           0E6F4E8839B249AEE0DC5A7BC00BFAE64A315BB3    Blacked             08/19/2018   08/18/2018        09/05/2018      PA0002135664
                                                                             16:22:44
 6           12D17C1C67157460DF87D28D2BD24A07B8CE20CD    Blacked Raw         06/27/2018   06/26/2018        08/07/2018      PA0002131867
                                                                             00:12:55
 7           1FE738BEA49B263CC39359FACDE370E1A1E11C04    Blacked             06/30/2018   06/29/2018        07/26/2018      PA0002112160
                                                                             13:08:09
 8           2D9075EBB1F26DF17BDDA3A97A44F322D12AFCB4    Blacked Raw         01/13/2018   01/12/2018        01/23/2018      PA0002101755
                                                                             13:50:16
 9           3019B5944262D3729A1D7422AE80C297B27D7707    Tushy               06/01/2018   05/31/2018        07/14/2018      PA0002131771
                                                                             14:32:41
 10          3536507E3B6853879478882B049F4B3D61BDC807    Vixen               01/29/2018   01/29/2018        03/02/2018      PA0002104878
                                                                             23:35:34
 11          376928076A2AB0A154BEC59A94E66DB4379AF2B7    Tushy               11/29/2017   11/27/2017        01/04/2018      PA0002069335
                                                                             00:55:33
 12          3EBB9B00D0D683ED79595BC5108D1F0674786E0F    Blacked             04/01/2018   03/31/2018        04/12/2018      PA0002091516
                                                                             12:11:42
 13          435ACBFEE6F7D35AEB73DBED1A165D6A9121AAEB    Blacked             11/22/2017   11/21/2017        01/04/2018      PA0002069353
                                                                             13:11:14
 14          482EC8A412BC50744C5DEA28E5D572E4AE5F6945    Blacked             08/19/2017   08/18/2017        10/10/2017      PA0002086146
                                                                             12:52:07
 15          4C7ADC1E2C7F5D02F0DDF0475980238A166E7D70    Blacked             05/25/2018   05/24/2018        07/14/2018      PA0002128376
                                                                             22:29:43
 16          57D55CF2E1C375BBFAB76A1226219452189BF550    Blacked Raw         12/04/2017   12/03/2017        01/04/2018      PA0002097460
                                                                             12:33:28
                  Case 2:18-cv-16582-JLL-JAD Document 1-1 Filed 11/29/18 Page 2 of 3 PageID: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     6671533EE8277923DF4254534389F8630C5BF901   Blacked       11/17/2017   11/16/2017   11/21/2017      PA0002098042
                                                                00:49:39
18     6679F16B594ED8307B80162F50A7CDA974517253   Vixen         05/29/2018   05/29/2018   07/14/2018      PA0002128390
                                                                22:08:03
19     6AA985DF1B7F6DA406AFC41308C4940361731EF4   Vixen         01/24/2018   01/24/2018   03/02/2018      PA0002104759
                                                                23:00:58
20     7589E785AEC08FFC8C2339AE366AACDC4BEA5D32   Vixen         06/28/2017   06/28/2017   07/07/2017      PA0002070828
                                                                22:51:50
21     78FB54D8968A8913CB0F195674025B63A2F5DB77   Blacked       05/04/2018   02/24/2018   03/01/2018      PA0002079184
                                                                00:52:28
22     88B2CE184A283E88A901E9CC2897346266201A01   Blacked       10/23/2017   10/22/2017   11/21/2017      PA0002063627
                                                                22:32:08
23     8BE48A9A8535EDFE659AB80FC57F269DB84D4EFE   Blacked       02/09/2018   02/09/2018   03/02/2018      PA0002104745
                                                                22:53:03
24     9E401644BA0258AC31E051EC676B95097D380D72   Vixen         06/08/2018   06/08/2018   07/14/2018      PA0002128445
                                                                22:11:01
25     A78E6F607ADB14DAD976A0E9AECAA0623AB8BC34 Blacked         04/16/2018   04/15/2018   05/23/2018      PA0002101306
                                                                23:13:34
26     AA04DCBDDC23443F1B422B4E64A1837D4EC79998   Vixen         08/15/2018   12/10/2017   01/04/2018      PA0002097451
                                                                22:06:03
27     B349BC295A8A68984649C19735828B4F3AF4B75A   Blacked       11/07/2017   11/06/2017   11/27/2017      PA0002097974
                                                                23:11:19
28     B94B97749DBE7B9883FD15D44503A0EC8711AE6A   Vixen         08/04/2017   08/02/2017   08/17/2017      PA0002077667
                                                                22:36:40
29     C4C27036A29087CA0E0E3CF3F45E465552C1174A   Blacked       05/11/2017   05/10/2017   06/22/2017      PA0002039285
                                                                22:54:20
30     C8A15C5271C856A5277B3514A0B418791F3DC7C8   Blacked Raw   11/19/2017   11/18/2017   01/02/2018      PA0002068867
                                                                15:08:14
31     E1BE2B9807BF3103EF942AA5C8AD7045AD33B049   Vixen         01/06/2018   01/04/2018   01/15/2018      PA0002070947
                                                                00:56:43
32     E1C14843DC58F3CB2CCB7383B242E4EE8D32363B   Tushy         07/27/2017   07/25/2017   08/11/2017      PA0002046870
                                                                22:31:41
33     E5D053A213E1947F73E06FBF5C18A4498B3765BF   Blacked       08/24/2018   08/23/2018   11/01/2018      17093718181
                                                                22:07:19
34     EB7AE91B0DD3565F29908CB6FB8ED993D709A162   Blacked       07/16/2017   07/14/2017   08/11/2017      PA0002046878
                                                                13:31:38
                  Case 2:18-cv-16582-JLL-JAD Document 1-1 Filed 11/29/18 Page 3 of 3 PageID: 14
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     F55E429A48ECEE295F6E6A8AC0281EB290DB5B21   Blacked Raw   05/13/2018   05/12/2018   05/24/2018      PA0002101380
                                                                01:52:50
36     FCBAAE2AECC5F3FDA7040DD2C7AD83F759394938   Blacked       08/13/2017   08/13/2017   08/17/2017      PA0002077675
                                                                21:24:14
37     FCE2E6DDADDC041584F2D3E0558D2477D3CBB7AE   Blacked       04/20/2018   04/20/2018   05/23/2018      PA0002101307
                                                                23:05:39
38     FFE2EB01B5DA0F2D9395755D6AC8DF44D4E31EB0   Blacked       12/26/2017   12/26/2017   01/24/2018      PA0002101758
                                                                22:36:54
